Citation Nr: 0812457	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to May 1964 
and from August 1967 to August 1970, including honorable 
service in the Republic of Vietnam.  The veteran also had 
active National Guard Duty from July 30, 1971 to August 15, 
1971; July 6, 1972, to July 23, 1972; and full-time training 
duty on January 30, 1972, February 26, 1972, and June 24, 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ear hearing loss is not attributable 
to his active service.

3.  The veteran's tinnitus is not attributable to his active 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now typically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided.  The Board specifically finds, however, that 
the veteran is not prejudiced as he was given specific notice 
with respect to the elements of a basic service-connection 
claim and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the August 2004 VCAA notice was given prior to the 
appealed AOJ decision, dated in March 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for left ear hearing 
loss and tinnitus resulting from in-service noise exposure.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Left ear hearing loss

The veteran asserts that his in-service noise exposure caused 
his currently diagnosed left ear hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

The veteran's service medical records (SMRs), including his 
enlistment and separation examinations, are devoid of any 
reference to complaints of hearing loss.  Upon enlistment in 
February 1960, the veteran's whispered voice test revealed a 
score of 15/15.  In a May 1964 separation examination, the 
veteran's spoken and whispered voice tests revealed scores of 
15/15.  In the veteran's December 1970 enlistment 
examination, his hearing test only revealed scores for the 
right ear.  

In September 1987, the veteran underwent a medical 
examination for his reserve duty.  Upon audiological 
examination, the veteran's left ear puretone thresholds, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
LEFT
15
15
15
15

No speech recognition test was performed at this evaluation.  

The evidence of record reflects that the veteran first sought 
treatment for hearing loss in July 2004.  The private 
treatment record noted that the veteran had severe left ear 
hearing loss.  Upon audiological examination, the veteran was 
noted to have moderately severe hearing loss in the low to 
mid-range tones and severe hearing loss in the high range.  
Noted was the veteran assertion that he was exposed to 
artillery fire while serving in Vietnam.  The audiologist 
also stated that the veteran experienced a percussion injury.  

The veteran submitted a draft VA examination opinion, dated 
in February 2005.  This opinion was unsigned by the examiner.  
The veteran's left ear puretone thresholds, in decibels, were 
as follows:  



HERTZ



1000
2000
3000
4000
LEFT
50
60
75
75

Speech audiometry revealed speech recognition ability of 24 
percent in the left ear.  Upon physical examination of the 
ears, both tympanic membranes were found to be clear.  The 
veteran's external ear canals were unremarkable and there was 
no evidence of erythema or drainage.  Further, he had no 
evidence of tenderness or scarring.  The examiner noted that 
the veteran's claims file was not reviewed.  The veteran was 
diagnosed as having bilateral sensorineural hearing loss with 
tinnitus.  The examiner opined that "[i]t is at least as 
likely as not that the veteran's military noise exposure 
contributed to current hearing loss and tinnitus."  

The official VA audiological report, dated in February 2005, 
and signed by the VA examiner, noted that the veteran's 
hearing loss and tinnitus were not likely due to the 
veteran's military noise exposure.  The same audiological 
findings and findings based upon the physical examination of 
the ears were noted.  The examiner noted that the veteran was 
exposed to combat noise in Vietnam, including, helicopters, 
weapons, artillery/infantry noise and noise exposure as a 
forward observer.  The examiner found that the veteran 
experienced moderate to severe sensorineural hearing loss in 
the left ear to 4000 Hz with profound loss above.  She noted 
that the veteran's speech recognition was poor in the left 
ear.  His diagnosis remained the same as in the draft report.  
The examiner opined that due to the September 1987 
audiological examination revealing hearing within normal 
limits well after military service, it was not likely that 
military noise exposure caused the veteran's current left ear 
hearing loss.  

In the veteran's September 2005 substantive appeal, he 
asserted that it was not feasible to use ear protection while 
in service, nor did he recall the availability of ear 
protection.  He advised that while in the Marine Corps, he 
was a gunner on a 105 howitzer and while in Vietnam, he fired 
machine guns and M-16 rifles.  He stated that in Vietnam he 
was exposed to the constant firing of weapons and mortar fire 
by the enemy.  The veteran advised that he did not seek in-
service treatment for his hearing loss because he did not 
wish to "jeopardize" his military status.  
Given the evidence as outlined above, the Board finds that 
the criteria for service connection for left ear hearing loss 
have not been met either on a direct or presumptive basis.  
The evidence of record reflects that the veteran did not seek 
treatment for his hearing loss prior to 2004-many years 
following discharge from service.  Thus, his claim is denied 
on a presumptive basis.  

The Board appreciates the veteran's assertions that his left 
ear hearing loss is related to in-service noise exposure.  
The veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to offer 
his medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the preponderance of evidence is against 
the veteran's claim of service connection for left ear 
hearing loss.  The draft opinion of the VA audiologist notes 
that the examiner did not review the veteran's claims file 
before issuing a preliminary opinion.  Further, in the draft, 
she did not give the rationale for that opinion.  
Additionally, the draft was noted to be such, and it was 
unsigned.  The final opinion, sent to VA, included a detailed 
description of the contents of the SMRs-including the 
results of the 1987 audiological examination.  The 1987 
examination revealed hearing within normal limits.  Thus, the 
examiner opined that the veteran's current left ear hearing 
loss was unlikely due to in-service noise exposure.  

The Board notes that it is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the VA examiner provided a competent medical opinion, 
which was submitted to VA, as to the etiology of the claimed 
disability.  Additionally, the VA examiner reviewed the 
veteran's claims file, along with his SMRs when opining that 
the veteran's left ear hearing loss was not likely due to in-
service noise exposure.  This opinion is of high probative 
value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  

Of note, the veteran's private audiological report does not 
discuss the likelihood that the veteran's current condition 
was due to service, nor is there evidence that the examiner 
reviewed the veteran's SMRs prior to examination.  The report 
notes, however, the history of in-service noise exposure as 
related by the veteran.  The examiner noted the veteran had a 
percussion injury due to exposure to artillery fire.  There 
is no evidence in the veteran's SMRs reflecting any treatment 
for a percussion injury or hearing loss in service or for 
many years thereafter.  Thus, the preponderance of the 
evidence is against the veteran's claim of service connection 
for left ear hearing loss and service connection must be 
denied.  

Tinnitus

The veteran contends that he experiences tinnitus related to 
his in-service noise exposure.  

The veteran's SMRs, including his entrance and separation 
examinations, are devoid of any reference to complaints of 
ringing in the ears.  

The first evidence of record reflecting treatment for 
tinnitus is in the veteran's July 2004 private treatment 
record.  The record noted that the veteran experienced 
constant tinnitus in the left ear.  As noted above, the 
examiner indicated that the veteran was exposed to a 
percussion injury due to exposure to artillery fire in 
Vietnam.  

As reflected in the section above, the veteran submitted a 
draft copy of his February 2005 VA audiological examination, 
which stated that his tinnitus was at least as likely as not 
related to his in-service noise exposure.  The veteran was 
noted to have constant bilateral tinnitus.  The veteran 
advised that his tinnitus had been present for years.  The 
examiner found that the veteran's tinnitus was consistent 
with noise exposure and bilateral hearing loss.  

In the official copy of the veteran's February 2005 VA 
examination, the examiner's opinion was that the veteran's 
tinnitus was not likely due to in-service noise exposure.  
Upon review of the veteran's claims file, there was no 
evidence of treatment for tinnitus in service or for many 
years thereafter.  She noted that the onset of the veteran's 
tinnitus was in 1971, but had worsened in the previous five 
years.  The examiner also noted that the veteran's tinnitus 
was consistent with noise exposure and bilateral hearing 
loss.  The veteran's 1987 audiological examination revealed 
the veteran's hearing was within normal limits.  She found 
that due to the normal hearing levels in 1987, the veteran's 
hearing loss and tinnitus were not likely attributable to 
service.  

As reflected in the discussion above, the Board finds the 
official, signed, VA audiological examination report to be 
more probative than the unsigned draft, which was written 
prior to review of the veteran's claims file.  Therefore, 
regrettably, the Board finds that the competent and probative 
evidence does not show that tinnitus is related to service.  
Thus, the Board must deny service connection.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


